Case 2:15-cv-05440-BMC-GRB Document 301 Filed 09/04/19 Page 1 of 3 PageID #: 33761



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK


    SOURCEONE DENTAL, INC.,

                                Plaintiff,

                v.                                         Civil Action No. 15-cv-05440-BMC-GRB

    PATTERSON COMPANIES, INC. and
    BENCO DENTAL SUPPLY COMPANY,

                              Defendants.

            ION
   STIPULATOIN
           xxxx AND [PROPOSED]
                    XXXXXXXXXXX ORDER              CONCERNING SOURCEONE’S MOTION
                                       IN LIMINE #1 (DKT. 258)


          WHEREAS Plaintiff SourceOne Dental, Inc. (“SourceOne”) filed its motion in limine #1

   (Dkt. 258) asking the Court to “to exclude evidence or argument regarding Benco’s financial health

   put on for the purpose of presenting a picture that a judgment against Benco may adversely affect

   its ongoing business operations,” Dkt. 258 at 2;

          WHEREAS Defendant Benco Dental Supply Company (“Benco”) filed its opposition

   (Dkt. 275) stating that it “does not intend to offer evidence of its current financial condition for the

   purpose stated in Plaintiff’s motion,” Dkt. 275 at 2;

          WHEREAS, the parties have met and conferred and agreed to a stipulation that renders

   SourceOne’s motion in limine #1 moot;

          NOW, THEREFORE, SOURCEONE AND BENCO, BY AND THROUGH THEIR

   RESPECTIVE COUNSEL, HEREBY STIPULATE AND AGREE AS FOLLOWS:




                                                      1
Case 2:15-cv-05440-BMC-GRB Document 301 Filed 09/04/19 Page 2 of 3 PageID #: 33762



          1.      Benco agrees that it will not present evidence or argument regarding Benco’s

   financial health for the purpose of presenting a picture that a judgment against Benco may

   adversely affect its ongoing business operations.

          2.      Benco reserves the right to present evidence and argument regarding Benco’s

   financial position for the purpose of presenting the motivations for its conduct, place in the market,

   relative market power, business justifications for its actions, history of growth, competition with

   other market participants or any other permissible purpose pursuant to the Federal Rules of

   Evidence.

          3.      SourceOne reserves the right to object to any such evidence or argument for these

   purposes based on the context in which the evidence or argument is raised at trial.

          4.      Based on the stipulated agreement set out in the preceding paragraphs, SourceOne’s

   motion in limine #1 (Dkt. 258) is being withdrawn as moot.



   Date: August 23, 2019                          /s/ Michael S. Mitchell

                                                  David Boies
                                                  BOIES SCHILLER FLEXNER LLP
                                                  333 Main Street
                                                  Armonk, New York 10504
                                                  Telephone: (914) 749-8200
                                                  Facsimile: (914) 749-8300
                                                  dboies@bsfllp.com

                                                  James P. Denvir (pro hac vice)
                                                  William A. Isaacson (pro hac vice)
                                                  Michael S. Mitchell (pro hac vice)
                                                  Abby L. Dennis (pro hac vice)
                                                  Christopher G. Renner (pro hac vice)
                                                  BOIES SCHILLER FLEXNER LLP
                                                  1401 New York Avenue, NW
                                                  Washington, DC 20005
                                                  (202) 237-2727
                                                  jdenvir@bsfllp.com



                                                     2
Case 2:15-cv-05440-BMC-GRB Document 301 Filed 09/04/19 Page 3 of 3 PageID #: 33763



                                       wisaacson@bsfllp.com
                                       mmitchell@bsfllp.com
                                       adennis@bsfllp.com
                                       crenner@bsfllp.com

                                       Counsel for Plaintiff SourceOne Dental, Inc.


                                       /s/ Howard D. Scher

                                       Howard D. Scher (admitted pro hac vice)
                                       Thomas P. Manning (admitted pro hac vice)
                                       Samantha L. Southall (SS8099)
                                       Kenneth L. Racowski (admitted pro hac vice)
                                       Mark A. Kasten (admitted pro hac vice)
                                       BUCHANAN INGERSOLL &ROONEY PC
                                       Two Liberty Place
                                       50 S. 16th Street, Suite 3200
                                       Philadelphia, Pennsylvania 19102
                                       Tel. (215) 665-3800

                                       Counsel for Defendant Benco Dental Supply Co.




        IT IS SO ORDERED.                    Digitally signed by
                 September 3, 2019
                                             Brian M. Cogan
        Dated: _____________________          ____________________________________
                                              Hon. Brian M. Cogan
                                              United States District Judge




                                         3
